Citation Nr: 9932953	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  95-40 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation for the veteran's death under the 
provisions of 38 U.S.C.A. § 1151.

REPRESENTATION

Appellant represented by:	Carol P. Lomax, Attorney at 
Law


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1944 to 
January 1946.  He died in January 1995.  The appellant is 
the surviving spouse of the veteran.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1995 rating decision of the Regional Office 
(RO) in Houston, Texas which denied the claim of entitlement 
to compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for the cause of the veteran's death.

The records reflects that the appellant had requested a 
Travel Board hearing which was scheduled for her at the RO on 
February 26, 1998.  She failed to appear for that hearing.  
In a statement dated on February 26, 1998, the appellant 
indicated that she did not want a Board hearing.

In March 1999, the opinion of an independent medical expert 
(IME) was requested by the Board.  See 38 U.S.C.A. § 7109 
(West 1991); 38 C.F.R. § 20.901(d) (1998). An IME opinion was 
received in July 1999.  The opinion was forwarded by the 
Board to the appellant's attorney for review in August 1999, 
at which time she was advised that she had 60 days from the 
date of the letter to submit additional evidence.  In 
September 1999, the appellant's representative indicated that 
neither she nor the appellant had any additional evidence to 
present. 


FINDINGS OF FACT

1.  The veteran died in January 1995.  The cause of  the 
veteran's death was acute myocardial infarction, due to or as 
a likely consequence of adenocarcinoma.

2.  The preponderance of the evidence of record does not 
indicate that the veteran's death was caused by medical 
treatment provided by VA, or lack thereof, to include 
untimely detection of adenocarcinoma and/or a metastatic 
lesion.


CONCLUSION OF LAW

Compensation benefits under the provisions of 38 U.S.C.A. § 
1151 for the veteran's death from acute myocardial infarction 
due to adenocarcinoma is not warranted.  38 U.S.C.A. § 1151 
(West 1991); 38 C.F.R. § 3.358 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death under the provisions of 38 U.S.C.A. 
§ 1151.  In essence, she contends that the veteran's death 
from adenocarcinoma  was caused or hastened by inadequate 
medical treatment by VA.  Specific contentions advanced by 
the appellant will be discussed below.

In the interest of clarity, the Board will separately review 
the relevant law, regulations and Court decisions; describe 
the factual background of this case; and render an analysis 
of the claim.


Applicable Law and Regulations

Well-groundedness of claims

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  

In general, in order for a claim to be well grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury due to VA medical examination or treatment (lay or 
medical evidence); and of a nexus between the VA medical 
treatment and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Court has recently held that the requirements for a well-
grounded claim under 38 U.S.C.A. § 1151 parallel those 
generally set forth for establishing other service connection 
claims, as follows:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of incurrence or aggravation of an injury as 
the result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, 12 Vet. App. 460 
(1999). 

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

38 U.S.C.A. § 1151

In pertinent part, at the time of the United States Supreme 
Court decision in the case of Brown v. Gardner, 115 S. Ct. 
552 (1994), 38 U.S.C.A. § 1151 provided that when there is no 
willful misconduct by a veteran, additional disability 
resulting from VA hospitalization, medical or surgical 
treatment causing injury, or aggravation thereof, shall be 
compensated as if service connected.  

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. § 
3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

Following the Brown decision, 38 U.S.C.A. § 1151 was revised 
to provide that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.  See also 38 C.F.R. § 3.358 (1995).

However, the Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994): "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision. Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith." 
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries. 38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the revised 38 C.F.R. § 3.358(c)(3) (1996) compensation 
is precluded where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or (2) 
is merely coincidental with the VA hospitalization or medical 
or surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  See 
section 422(a) of PL 104-204.  The purpose of the amendment 
is, in effect, to overrule the Supreme Court's decision in 
the Gardner case, which held that no showing of negligence is 
necessary for recovery under section 1151. In pertinent part, 
§ 1151 is amended as follows:

	"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected. For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

	"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

	(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

	(B) an event not reasonably foreseeable."

In August 1998, 38 C.F.R. §§ 3.358 and 3.380 were amended in 
light of the congressional action noted above.  The new 
sections, 38 C.F.R. §§ 3.361, 23.363 (1998), were effective 
from October 1, 1997.  63 Fed. Reg. 45006-7 (1998) (to be 
codified at 38 C.F.R. §§ 3.361 - 3.363).  However, these 
amendments apply only to claims filed on or after the 
effective date of the statute, October 1, 1997.  Since the 
veteran's appeal was pending prior to that date, it continues 
to be subject to review under the prior statutory language 
and interpretation.  VAOPGCPREC 40-97 (O.G.C. Prec. 40-97).


Factual Background

VA medical records dated from 1987 to 1994 are of record.  In 
summary, the records showed that the veteran was treated at 
the VAMC since 1987 for chronic obstructive pulmonary 
disease.  He was seen at the VAMC on September 9, 1993, at 
which time the veteran complained of a chronic cough.  X-ray 
films of the chest showed a suspicious lesion in the left 
lung when compared to X-ray films taken on March 31, 1992, 
and June 8, 1987, at which time the lungs were shown to be 
equally aerated and clear.  On October 4, 1993 the veteran 
was called by his doctor to discuss the chest X-ray films 
taken in September 1993.  The suspicious mass was determined 
to be adenocarcinoma, Class II.  After consultation with the 
veteran and his having given written consent, a left upper 
lobe lobectomy was performed in October 1993.  At the time of 
the surgery, metastatic work-up was negative.  In September 
1994, it was determined that the carcinoma had metastasized 
to the C2 vertebral body.

The record reflects that 1993 a claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 was 
filed by the veteran, alleging failure on the part of the 
staff of the VA Medical Center (VAMC) in San Antonio, Texas  
to diagnose lung cancer on a timely basis and failure to 
properly treat lung cancer after its discovery.  

In conjunction with the veteran's § 1151 claim, a memorandum 
dated January 27, 1995 was sent by the director of the VAMC 
to the RO Adjudication Officer.  It was noted therein that 
the veteran had filed a claim of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for lung cancer, 
alleging that the condition had not been timely diagnosed, 
that he had not received appropriate medical treatment for 
lung cancer subsequent to the belated diagnosis, and that 
metastasis of the disease developed due to mismanagement.  

The memorandum included the findings of the Chief of the 
Cardiothoracic Surgery Section of the VAMC.  It was reported 
therein that a chest X-ray taken on September 9, 1993 had 
revealed a fullness in the left hilum and a density in the 
posterior aspect of the left apical segment of the lung.  It 
was noted that the veteran was next seen on October 4, 1993, 
when he was admitted to the hospital and a diagnosis of 
adenocarcinoma was made and metastatic work-up was considered 
to be negative.  A cardiothoracic surgery consult was 
obtained on October 18, 1993 and within severn days (October 
25, 1993), left thoracotomy was performed with left upper 
lobe lobectomy was performed.  It was noted that there was a 
six and a half week period between the time at which a chest 
X-ray revealed a suspicious lesion and surgery.  It was 
reported that the final stage of the lesion was T2N1MO stage 
2 lung cancer.  It was explained that the positive lymph node 
was an N1 node, that being in the envelope of the surgical 
resection.  It was stated that signs of inoperability are 
metastatic disease to the mediastinum, which would have been 
in N2 and it was noted that this was not evident at the 
procedure and all the nodes were negative at the time of the 
procedure.

The memorandum also included a reference to Lung Cancer, 
Volume I, by De Larue, p. 288, Chapter 26 - Impact of Current 
Treatment Programs for Lung Cancer, in which it was stated 
that surgery provided the most consistent chance of cure for 
lung cancer.  Statistics from that source indicated that less 
than 30 percent of all patients were with lung cancers were 
candidates for surgical resection and that stage 1 lung 
cancer patients had a 5-year survival of 55 %, which was 
reduced to 30 percent for stage 2 patients and 20 percent for 
stage 3 patients.  The opinion also indicated that in spite 
of current diagnostic techniques, occult metastases during 
surgical resection were to be expected in more than 50 
percent of the patients overall and in 30 percent of the 
patients classified as stage 1 and 2.  It was stated that 
these occult metastases usually became clinically evident 
with 10 months after surgery.  The medical opinion indicated 
that the veteran did develop a metastatic disease to the body 
of C2, which was documented on a CT scan dated on September 
5, 1994, about 10 months after his surgical treatment for 
lung cancer.  

It was concluded by the VAMC medical director that there was 
no evidence of negligence, lack of proper skill, errror in 
judgement or circumstance indicative of fault on the part of 
VA.  It was also observed that the time span from the chest 
X-ray until the surgical treatment did not in any way add to 
the veteran's metastatic disease and that more than likely, 
the metastatic disease had been present in an occult manner 
for an undetermined period of time even prior to the chest X-
ray.

As noted elsewhere in this decision, the veteran died on 
January [redacted], 1995 at the age of 73.  The death certificate 
reflects that the immediate cause of death was acute 
myocardial infarction, due to or as a likely consequence of 
"adenocarcinoma cancer".  An autopsy was not performed.  
Following the veteran's death, the appellant filed a claim of 
entitlement to compensation for the veteran's death under the 
provisions of 38 U.S.C.A. § 1151 which forms the basis of 
this appeal.  By rating action of August 1995, the RO denied 
the claim of entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for the cause of the 
veteran's death.

Of record are several medical opinions authored by Dr. F, a 
board-certified diagnostic radiologist, to the appellant's 
attorney.  These opinions are dated January 21, January 27, and 
February 3, 1995 and are addressed to the appellant's attorney.

Dr. F. opined, in pertinent part, that the veteran's lung cancer 
was detectable on the March 31, 1992 x-ray.  Specifically, Dr. F. 
stated that the radiologist interpreting the March 31, 1992 study 
"breached the standard of care by not describing the 
abnormality, listing a differential diagnosis, and by not making 
recommendations for additional studies, surgical consultation, 
follow-up and by not meaningfully and timely communicating the 
findings and recommendations to the patient and patient's 
physicians."  Dr. F. noted that the March 31, 1992 radiograph 
was missing and had not been reviewed by him.

Dr. F. further opined that the deviation of the standard of care 
by the VA radiologists who interpreted the cervical X-ray films 
on June 16, 1994 and August 29, 1994 was responsible for the 
delay in diagnosis and treatment of the veteran's metastatic 
lesion of the cervical spine.  Dr. F. opined that due to the 
radiologists' failure to record a history of a diagnosis of less 
than a year earlier of lung malignancy, they failed to recommend 
follow up studies and this resulted in a delay of the diagnosis 
of metastatic disease.  He indicated that no comment would be 
made concerning treatment and the chance of survival or cure, 
which he indicated was best discussed by other experts.  He did 
opine that to the extent that such experts believe that the 
chance of survival or cure would have been better at an earlier 
date, any reduction in loss of chance of survival or cure is due 
to the negligence of the radiologist and clinicians who breached 
the standard of care in this case by not interpreting the X-rays 
correctly in light of the clinical circumstances and by not 
obtaining appropriate follow-up procedures to rule out 
malignancy, such as ordering MRI or CT scans.

Dr. F. provided an updated opinion in February 1995, at which 
time he indicated that with respect to the X-ray films of the 
cervical spine taken in June 1994 and August 1994, he did not 
believe that there had been a breach in the standard of care 
with respect to obtaining technically satisfactory studies on 
those dates.  He opined that a systematic review of those 
studies revealed no evident findings indicative of metastatic 
destructive disease of the cervical spine and that there was 
no breach of the standard of care in this regard, since the 
radiologists could not comment on the presence of a lesion 
which was not clearly evident or visible on the radiographs.  
Dr. F. indicated that with respect to his previous opinions 
rendered in January 1995, the films changed nothing. 

In March 1999, the Board requested the opinion of an IME due 
to the medical complexity and controversy presented by the 
issue on appeal.  The Board requested that the following 
questions be addressed by the IME:  (a) Was the medical care 
provided by the VA from 1987 to 1994 properly administered 
with regard to the detection, diagnosing, and treatment of 
cancer of the lung? (b) Should VA medical personnel have 
detected the cancer earlier than they did? (c) Was there an 
unreasonable delay by VA in the detection of the cancer and 
the subsequent metastasis and disclosure and treatment 
provided therefor? (d) Did the cancer and subsequent 
metastasis result from VA's medical treatment or lack of 
medical treatment versus the continuance or natural progress 
of the cancer? and (e) Did any medical treatment or failure 
to diagnose and treat the veteran, cause or contributed 
substantially or materially to the cause of his death?  The 
Board also requested that the IME comment on the opinions 
provided by Dr. F. on January 21, 1995, January 27, 1995, and 
February 3, 1995.  

The Board also requested that the IME address the issue of 
whether additional chronic disability occurred following 
treatment provided by the VA from 1987 to 1994, and if so, 
requested that an opinion be rendered as to whether it is at 
least as likely as not that such additional disability (1) 
was or was not causally related to VA medical treatment or 
lack thereof; (2) was merely coincidental with the VA medical 
treatment; (3) was the continuance or natural progress of the 
disease for which the VA medical treatment was authorized; or 
(4) was the certain or near certain result of the VA medical 
treatment; and (5) whether the proximate cause of the 
additional disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the treatment provided by the 
VA.

An opinion of the IME, V.K., M.D., an assistant professor at 
the Division of Oncology of the University of Massachusetts 
Memorial Medical Center, was provided in July 1999.  A 
summary of the medical history was provided by the IME.  This 
revealed that the veteran had history of tobacco smoking for 
approximately 30 years, which he quit about 30 years prior to 
the diagnosis of his lung cancer.  It was noted that he had 
chronic obstructive pulmonary disease (COPD) and was followed 
and treated for this at the VAMC between 1987 and 1993. 

The IME noted that the veteran had a chest radiograph 
performed in June 1987 which by report was normal at age 66.  
Between this date August 1993, it was noted that the veteran 
had multiple visits to the VAMC for evaluation and treatment 
of his COPD.  It was noted that a chest X-ray done on March 
31, 1992 for increased cough with yellow phlegm in a patient 
with COPD showed hyperinflated lungs consistent with the 
diagnosis of his COPD, and no changes from the previous 
radiograph of June 1987.  VA medical records also showed that 
the veteran was seen for low back pain in 1992 and underwent 
lumbar spine radiographs in November 1992 which apparently 
showed degenerative changes.  An extensive evaluation for 
left lower extremity radiculopathy including 
electrophysiology studies was conducted in December 1992, 
which showed lumbar disc herniation which was stable compared 
with September 1989.  It was also reported that the veteran 
was seen by the orthopedic clinic in February 1993 for low 
back pain; and was offered and refused back surgery.

It was further summarized that the records revealed that on 
September 9, 1993, the veteran presented to the VAMC with a 
10-day history of cough productive of clear phlegm at which 
time a chest X-ray was which showed increased density in the 
posterior aspect of the left apical segment of the lung 
consistent with a solitary lung mass.  Left hilar fullness 
was appreciated and lymphadenopathy in this area was 
questioned.  This radiograph was compared to the film from 
March 1992 and these findings were "more evident" on this 
radiograph than on the study from March 1992.  A 
recommendation for a chest CT (computed tomography) scan was 
made by the radiologist and a pulmonary consultation was also 
requested by the treating physician.  The CT scan of the 
chest was then performed on September 30, 1993 which showed a 
4 cm by 3 cm by 2 cm left upper lobe lung mass with an 
enlarged precarinal lymph node measuring 1.5 cm.  

The medical history also revealed that the veteran was 
admitted to the VAMC for further workup on October 1993, 
including a PPD testing which was negative; and another chest 
radiograph on October 4, 1993 which showed the 4 cm mass in 
the apex of the left lung, and changes consistent with his 
COPD, but no bony changes or pleural effusions.  A CT scan of 
the abdomen revealing no other suspicious lesions in his 
abdomen.  Aside from his cough, he had no other symptoms such 
as chest pain, hemoptysis, fatigue or weight loss or loss of 
appetite present.  A bronchoscopy performed on October 7, 
1993 revealed extrinsic compression of the orifice of the 
left upper lobe superior segment bronchus.  Multiple 
biopsies, brushings and washings were taken. And by October 
12, 1993, all these samples showed no evidence of malignancy.  
A transthoracic fine needle aspiration biopsy of the left 
upper lobe lung mass was performed on October 13, 1993 which 
preliminarily showed malignant cells.  The final pathology 
from the biopsy was reported on October 15, 1993 was 
adenocarcinoma.

The medical history further indicated that on October 25, 
1993, the veteran underwent an intraoperative bronchoscopy, a 
cervical mediastinoscopy and a left thoracotomy with 
resection of the left upper lobe of the lung.  Surgical 
pathology confirmed a 6 cm by 5 cm adenocarcinoma with 
bronchoalveolar pattern; 1 peribronchial lymph node out of 12 
lymph nodes sampled were positive for metastatic disease.  
Thus, he was staged as T2N1MO, or Stage II non-small cell 
lung cancer.  The records showed that he was discharged from 
the hospital on November 8, 1993 and that follow up 
appointments with medical oncology and thoracic surgery were 
scheduled.  The veteran was seen by thoracic surgery on 
February 17, 1994, at which time a chest radiograph which 
showed the post-operative changes and those consistent with 
his COPD.  The veteran was subsequently seen by medical 
oncology at the VAMC on March 30, 1994 after failing to show 
for his initial appointment on March 9, 1994.  At this time, 
he denied any complaints according to the report.  

At a visit with thoracic oncology on May 12, 1994,  there was 
no complaint of neck pain or other symptoms reported by the 
patient and laboratory studies including alkaline 
phosphatase, calcium, phosphate and liver function tests were 
within normal limits.  A follow-up CT scan of the chest was 
performed on May 12, 1994 which was compared to his 
preoperative CT scan done on September 30, 1993 reflecting 
that there was volume loss and a left shift of the 
mediastinum consistent with the left upper lobectomy; 
bilateral small soft tissue lung nodules were present, the 
largest being 6 mm in diameter in the right lower lobe, which 
were all unchanged compared with the study from September 30, 
1993.  On June 16, 1994, the veteran presented to the VAMC 
complaining of a 1-month history of pain in the back of his 
neck without known injury.  On physical examination, cervical 
spine tenderness and decreased range of cervical motion was 
noted.  A cervical spine X-ray series (3 views) was obtained 
that day and interpreted as showing osteophytes at C5 - C7 
vertebral bodies consistent with degenerative joint disease 
(DJD), normal C1 - C3 vertebral bodies.  Specifically, "no 
lytic or blastic lesions" were noted.  The impression was of 
"moderately advanced degenerative change of vertebral bodies 
and discs in the lower cervical spine".  The clinical 
assessment was "cervical strain, severe DJD of C-spine." 

On July 27, 1994, the veteran was seen in the medical 
oncology clinic, with complaints of neck pain and tenderness 
which were noted upon physical examination, the assessment 
was cervical arthritis.  On August 18, 1994, the veteran 
underwent a nuclear medicine bone scan at the VAMC.  
Increased uptake was noted in the shoulders, hips, right 
knee, left wrist, and both hands which was considered to be 
likely DJD.  Increased uptake was also noted in the "upper 
to mid-cervical spine on the left; this more likely to 
represent degenerative rather than metastatic disease".  The 
radiologist did state in the impression that "however, 
metastasis to the cervical spine cannot completely be ruled 
out by this imaging modality".  On August 24, 1994, the 
veteran was seen in the medical oncology clinic at which time 
it was noted that his neck pain was unchanged; he did not 
have any weakness or cough.  The clinical assessment was that 
of cervical osteoarthritis - rule out metastases.  

A complete series of cervical spine X-rays done on August 29, 
1994 at the VA.  The pertinent clinical history reported, 
"inability to move neck, worsening for the past three 
months".  These radiographs were reported as showing 
moderate DJD at C4-C5, C5-C6, C6-C7 with disc space narrowing 
at C5-6, and C6-C7 and the impression was degenerative 
changes.  He was seen in the Orthopedic clinic on September 
1, 1994 at which time the assessment was "rule out occult 
malignancy", and the plan was for physical therapy and a CT 
scan of the neck.  On September 8, 1994, a CT scan of the 
cervical spine was performed at the VAMC and interpreted on 
September 9, 1994 as showing "an area of bony destruction of 
the C2 vertebral body superiorly with associated soft tissue 
mass in the anterior paraspinal region," with posterior 
subluxation of C1/C2 consistent with metastatic disease.  
There was DJD at C5-C6 and C6-C7. The spinal canal was 
patent.  Also noted was a hypodense lesion within the right 
sternocleidomastoid muscle and this was thought to be an" 
enlarged internal jugular lymph node".  

The IME noted that the reports of subsequent studies/visits, 
if any, were not available and commented that no biopsy 
procedures were apparently performed to obtain a tissue 
diagnosis of the cervical spine lesion.  It was note that 
according to Dr. F's report, the veteran was treated with 
palliative radiation therapy.

The IME opined that the medical care provided by the VA to 
the veteran from 1987 to August 1993, prior to the detection 
of his lung cancer, was reasonable and appropriate and did 
not vary from the standard of care.  Chest radiographs were 
performed appropriately at times when the veteran presented 
with a change in his cough or with phlegm as on June 8, 1987 
and March 31, 1992.  A radiologist should compare films 
whenever available and the March 31, 1992 chest radiograph 
was compared to the one on June 8, 1987 and was apparently 
without significant change.  Changes consistent with the 
patient's known diagnosis of COPD were evident and so noted.

The IME indicated that neither the American Cancer Society 
nor the American College of Physicians mandates screening for 
lung cancer in current or former smokers and that therefore 
the VAMC physicians were not mandated to perform yearly or 
more frequent chest radiographs in this patient.  The IME 
explained that the volume doubling time of lung cancer has 
been estimated for an adenocarcinoma of the lung to be 
between 144 and 185 days and that it had also been estimated 
that a tumor measuring approximately 1 cm on a radiograph is 
the representation of a billion cancer cells.  The IME 
commented that it was also well known that solitary pulmonary 
nodules 1 cm or less in diameter may be difficult to 
visualize on a plain chest radiograph and that in one study, 
upper lobe lesions were the cause of missed lung cancer (or 
false-negative chest X-ray) in 81% of the patients.  The IME 
opined that the lesion in the left upper lobe noted on the 
chest radiograph of September 9, 1993 at the time of 
presentation, would probably not have been present or would 
have been much less than 1 cm in size in March 1992.

The IME also explained that the symptoms (cough) for which 
the radiograph was performed on March 31, 1992 were typical 
for bronchitis in a patient with known extensive COPD, noting 
that even if the history of smoking in this patient was known 
to the examining radiologist on March 31, 1992, the absence 
of pulmonary nodules or other lesions on the chest 
radiograph, is not a clinical requirement for making 
recommendations for additional studies such as a CT scan of 
the chest.  The IME indicated that if the cough had persisted 
beyond a few weeks despite appropriate antibiotic therapy, 
additional chest films would have been appropriate as would a 
CT scan of the chest if these additional films still did not 
show any lesions.

The IME observed that it could be argued that had the patient 
accepted the back surgery offered to him by the orthopedic 
physicians on February 22, 1993, a chest radiograph done as 
part of a preoperative clearance in an ex-smoker over the age 
of 65, could potentially have shown the left upper lobe lung 
lesion, almost 7 months before his presentation and 
potentially smaller in size than at the time of his 
presentation.

The IME indicated that he disagreed with Dr. F's conclusion 
from his letter of January 1995 that the radiologist 
interpreting the March 31, 1992 study breached the standard 
of care by not describing the abnormality or by not making 
recommendations for additional studies or surgical 
consultation.  The IME also disagreed with Dr. F.'s assertion 
that the clinicians treating the veteran in March 1992 
breached the standard of care by not scheduling a follow-up 
chest CT scan and noted that if the veteran's cough and 
phlegm resolved with appropriate interventions, the 
physicians were not mandated to order a chest CT scan or 
additional films to follow up on a chest radiograph which did 
not show any lesions in the first place.

The IME explained that after the veteran's presentation to 
the VAMC on September 9, 1993 and the discovery of the left 
upper lobe mass on the chest radiograph done on the same day, 
it was three weeks before the CT scan of the chest was 
obtained on September 30, 1993.  He noted that it was two 
weeks thereafter before a definitive diagnosis of malignancy 
was made (October 13, 1993).  The IME indicated that the 
generally accepted standard for obtaining the relevant 
studies and confirming a diagnosis is two weeks or less and 
that therefore the delay in the confirmation of the tissue 
diagnosis from the time of presentation did not conform with 
the standard of care.  The IME commented that since at the 
time of surgery, the patient still had an early stage lung 
lesion (stage II), the delay does not appear to have impacted 
significantly on the extent of disease.

The IME reported that the 1-year survival of patients with 
resected stage II non-small cell lung cancer is 60% -65% with 
a 5-year survival of approximately 30%.  He indicated that 
this survival exists for a disease where the average patient 
age at diagnosis is 63, and explained that multiple co-morbid 
medical conditions such as coexistent COPD in patients with 
smoking histories, impacts significantly on their long-term 
survival even if they do not have lung cancer.  He also added 
that metastatic lung cancer is incurable and the median 
survival of patients from the time of diagnosis of metastatic 
disease is 7-10 months with the best available palliative 
chemotherapy and approximately six months without 
chemotherapy.

The IME stated that the physicians who treated the veteran 
for his neck pain on June 16, 194 treated him appropriately 
for a patient with a history of vertebral osteoarthritis 
noting, however, that the persistence of the neck pain in 
July and August 1994 despite NSAIDs and physical therapy, in 
a patient with a history of lung cancer should have been a 
clue for advanced diagnostic studies such as a CT scan or MM 
of the neck.  He indicated that the follow-up time should 
have been shorter (one to two weeks at the most).  He added 
that the period of time lapsed between the ordering of 
studies such as the bone scan (ordered on July 27,1 994) and 
the date done (August 18. 1994) "is reprehensible for any 
institution providing medical care."

The IME noted that Dr. F., in his letter from February 3, 
1995, did retract his statement from his earlier letter of 
January, 1995 that the interpretation of the cervical spine 
films by the radiologists at the VAMC on June 16, 1994 was a 
breach of the standard of care since no lesions were visible 
on these films to suggest metastatic disease.  The IME stated 
that he could not comment on the standard of care regarding 
the radiologists duty to make recommendations for ancillary 
studies.

The IME observed that the physicians seeing this patient in 
his subsequent visits to the VAMC after June 16, 1994 could 
have greatly increased the chances of earlier detection of 
the cervical spine metastasis, had they perhaps stressed the 
importance of obtaining advanced diagnostic scans and done 
so.  He indicated that the veteran was somewhat fortunate 
that he did not have spinal cord compression at the time of 
eventual diagnosis of the metastatic lesion.  The IME opined 
that the medical care of the veteran from June 16, 1994 until 
the time of discovery of the metastatic lesion in the C-spine 
did not conform to the standards of medical care and was a 
deviation from them.

However, the IME concluded that the outcome of the diagnosis 
of metastatic disease in this patient would have been the 
same regardless of when he was diagnosed as such.  He 
explained that this was the natural history of metastatic 
non-small cell lung cancer.  He pointed out that it could be 
argued that an earlier diagnosis may have offered him a few 
more months of quality of life if he had been treated at that 
earlier time, but that palliative chemotherapy and radiation 
therapy have their own significant adverse effects on the 
quality of life of patients with advanced lung cancer, and 
there is no way to determine if his survival would have been 
better or longer, or even worse and shorter in length.  He 
explained that if spinal cord compression had occurred due to 
the delay (it could have but fortunately did not), then, his 
survival could most definitely have been shortened.  He 
stated that while the delay in the diagnosis of metastatic 
disease by VA personnel was unreasonable, he did not think it 
hastened his death given the natural history of this disease.  
The IME concluded that the veteran's death did not appear to 
be due to the result of the VA's treatment of lack of it, but 
due to the natural progression of the cancer.


Analysis

Initial matters

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

In this case, the Board has determined that the provisions of 
38 U.S.C.A. § 1151 in effect prior to October 1, 1997, are 
more favorable to the claim, inasmuch as negligence need not 
be established in order for the appellant to prevail.  
Moreover, inasmuch as the original claim brought under the 
provisions of 38 U.S.C.A. § 1151 was filed prior to October 
1997, the provisions of 38 U.S.C.A. § 1151 in effect from 
October 1, 1997 forward are inapplicable to the claim.

The appellant in essence contends that the veteran's death 
was caused or hastened by VA's failure to diagnose lung 
cancer and/or the metastatic lesion on a timely basis.  In 
order for a death claim under 38 U.S.C.A. § 1151 to be well 
grounded, three elements must be satisfied: (1) evidence of 
the veteran's death; (2) evidence of incurrence or 
aggravation of disease or injury as the result of VA 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and death.  Jones v. West, 12 Vet. App. 383 (1999).  

With respect to the first prong of the Jones well 
groundedness test, the first requirement is met by evidence 
of the veteran's death in the form of the Certificate of 
Death.  See Ramey v. Brown, 9 Vet. App. 40 (1996).

The evidence also clearly establishes that the veteran was 
treated by VA for lung cancer, the primary cause of the 
veteran's death.  During that time the condition became 
progressively worse.  Accordingly, the second requirement for 
the submission of a well grounded claim, the presentation of 
evidence of incurrence or aggravation of an injury during VA 
treatment has arguably been met.

The Board also finds that the record arguably includes 
evidence of a nexus between the veteran's currently claimed 
disability and treatment received at a VAMC in the form of 
the January 1995 medical statements provided by Dr. F. in 
which he opined that the deviation of the standard of care by 
the radiologists that interpreted X-ray films on March 31, 
1992, June 16, 1994 and August 29, 1994 was responsible for 
the delay in diagnosis and treatment of first the 
adenocarcinoma of the lung and then the veteran's metastatic 
lesion of the cervical spine.

Since the claim is well grounded, the Board must weigh the 
evidence pertaining to the claim.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.


Discussion

The Board has carefully evaluated the clinical evidence in 
this case, which has been reviewed above.  The relevant 
evidence primarily consists of the VA medical records, a VA 
medical opinion contained in the January 1995 memorandum, the 
medical opinions of Dr. F., and the opinion of the IME.  All 
have been reported in detail above.  The Board observes that 
the salient facts of this case (i.e. what happened when) are 
not in substantial dispute; what is at issue here is the 
medical consequences of such action or inaction.

It was concluded in the January 1995 memorandum that there 
was no evidence of negligence, lack of proper skill, error in 
judgment or circumstance indicative of fault on the part of 
VA.  In essence, this opinion stands for the proposition that 
the increase in severity of the veteran's lung cancer was a 
result of the natural progress of that condition and was not 
due any action or inaction on the part of VA.  The Board 
observes that the memorandum does not specifically address 
the two concerns raised by Dr. F., whether VA was remiss in 
the interpretation of the x-rays in March 1992 and again in 
August 1994.  Further, since this opinion was made by a 
physician at the VAMC where the treatment took place, its 
objectivity may be called into question.  With the exception 
noted below, therefore, the Board has placed little weight of 
probative value on this opinion.

The Board will separately discuss the two facets of this 
case, namely the contention that VA did not initially 
identify lung cancer and take appropriate action in March 
1992 and second that it did not identify the metastatic 
lesion in a timely manner in August 1994.

With respect to the question of initial detection of lung 
cancer (as opposed to detection of the metastatic lesion), in 
his January 21, 1995 report Dr. F. stated, in essence, that 
the adenocarcinoma was detectable at the time of the March 
31, 1992 X-ray.  This opinion is evidently based on a note 
dated September 9, 1993 that a mass identified at that time 
was "more evident" that on March 31, 1992.  Dr. F. opined 
that the VA radiologist in March 1992 "breached the standard 
of care by not describing the abnormality, listing a 
differential diagnosis, and by not making recommendations for 
additional studies, surgical consultation, follow-up and by 
not meaningfully and timely communicating the findings and 
recommendations to the patient and patient's physicians."  
The Board notes that the X-ray in question, taken on March 
31, 1992, was not available to Dr. F.  Elsewhere in his 
January 21, 1995 report, Dr. F. stated "The absence of 
certain materials for my review . .  makes it impossible to 
determine at present whether there was any deviation of the 
standard of care in the quality of the . . . 3/31/92 . . . VA 
chest X-rays."  Thus, although his report is hardly a model 
of precision, it appears that Dr. F. is essentially advancing 
two alternative and somewhat inconsistent theories with 
respect to lack of proper care by VA: first, that the X-rays 
may have been of such poor quality that a mass present at 
that time did not appear or did not appear clearly; and 
second, that the VA radiologist failed to detect and take 
appropriate action with respect to a mass which did appear.

The IME disagreed with Dr. F.'s conclusion.  The IME stated, 
in essence, that chest X-rays were appropriately done on 
march 21, 1992 after the veteran presented with a change in 
his cough and phlegm.  The IME further stated that the VA 
radiologist compared the March 31, 1992 study with a previous 
study, taken in June 1987, and noted no apparent change.  
Based on the size of the lesion in September 1993 (4cm x 3 cm 
x 2 cm) and the doubling time of lung cancer, The IME stated 
"[I]t is my opinion that the lesion in the left upper lobe 
noted on the chest radiograph of 9/9/93 . . .  would not have 
been present or would have been much less than 1 cm in size 
in 3/92.  The IME further explained that nodules 1 cm or less 
in diameter may be difficult to visualize on a plain chest 
radiograph.

The IME further opined that under the circumstances as they 
existed in March 1992, further studies were not necessary.  
Specifically, "the absence of pulmonary nodules or other 
lesions on the chest radiograph, is not a clinical 
requirement for making additional studies such as a CT scan 
of the chest. . . . If the patient's cough and phlegm 
resolved with appropriate interventions, the physicians were 
not mandated to order a chest CT scan or additional films to 
follow up on a chest radiograph which did not show any 
lesions in the first place."

In the opinion of the Board, the IME's opinion outweighs that 
of Dr. F. with respect to the controversy outlined above.  In 
essence, Dr. F. has speculated that the cancerous mass was 
visible to a trained radiologist on March 31, 1992.  The only 
reason given for that conclusion is the comment from 
September 1993 that the mass was "more visible" than in 
March 1992.  This begs the question of whether, visible or 
not, the mass could have been identified as cancer on March 
31, 1992.  Dr. F.'s opinion also suffers from his additional 
comment that "I can make no statement as to whether the area 
of abnormality was or was not included in all of the missing 
x-rays" [including that of March 31, 1992].  Thus, Dr. F. 
appears to be stating in the same letter that he cannot 
determine whether the mass existed on the x-ray, or if it did 
what size it was, but that the VA radiologist was nonetheless 
somehow remiss in failing to detect the mass.  

The IME stated that the lung mass was not detectable on x-ray 
in March 1992 and he gave reasons for his conclusion, based 
on the size of the mass when it was detected approximately 18 
months later and the known doubling time of the type of 
cancer.  The IME also gave cogent reasons why no additional 
diagnostic studies were called for at that time.  The Board 
chooses to accept the logical, thorough and clearly explained 
opinion of the IME over the confusing and inconsistent 
statement of Dr. F., which the Board finds is entitled to 
less weight of probative value.

In this case, for the reasons expressed above, the greater 
weight of the evidence indicates that VA medical personnel 
did not breach any standard of care to the veteran in failing 
to detect lung cancer (if indeed it existed at the time) in 
march 1993.

Detection of metastatic lesion

In two opinions dated in January 1995, Dr. F. opined that the 
deviation of the standard of care by the radiologists that 
interpreted the cervical X-ray films on June 16, 1994 and August 
29, 1994 was responsible for the delay in diagnosis and treatment 
of the veteran's metastatic lesion of the cervical spine.  Dr. F. 
opined that due to the radiologists' failure to record a history 
of a diagnosis of less than a year earlier of lung malignancy, 
they failed to recommend follow-up studies and this resulted in a 
delay of the diagnosis of metastatic disease.  

Significantly, Dr. F. indicated that no comment would be made 
concerning treatment and the chance of survival or cure, which he 
indicated was best discussed by other experts.  Dr. F. did opine 
that to the extent that such experts believe that the chance of 
survival or cure would have been better at an earlier date, any 
reduction in loss of chance of survival or cure was due to the 
negligence of the radiologist and clinicians who breached the 
standard of care in this case by not interpreting the X-rays 
correctly in light of the clinical circumstances and by not 
obtaining appropriate follow-up procedures to rule out 
malignancy.

Dr. F. provided an updated opinion in February 1995, at which 
time he indicated that with respect to the X-ray films of the 
cervical spine taken in June 1994 and August 1994, he did not 
believe that there had been a breach in the standard of care 
with respect to obtaining technically satisfactory studies on 
those dates.  He opined that a systematic review of those 
studies revealed no evident findings indicative of metastatic 
destructive disease of the cervical spine and that there was 
no breach of the standard of care in this regard, since the 
radiologists could not comment on the presence of a lesion 
which was not clearly evident or visible on the radiographs.

Thus, in February 1995 upon review of the original X-ray 
films, Dr. F. retracted the previous opinion and opined that 
a systematic review of those studies revealed no evident 
findings indicative of metastatic destructive disease of the 
cervical spine and that there was no breach of the standard 
of care in this regard, since the radiologists could not 
comment on the presence of a lesion which was not clearly 
evident or visible on the radiographs.  

Dr. F. indicated in a January 1995 opinion that no comment 
would be made concerning treatment and the chance of survival 
or cure.  He did opine that to the extent that such experts 
believed that the chance of survival or cure would have been 
better at an earlier date, any reduction in loss of chance of 
survival or cure was due to the negligence of the radiologist 
and clinicians who purportedly breached the standard of care 
in this case by not interpreting the X-rays correctly.  
However, in light of the February 1995 opinion, in he which 
absolved VA radiologists reading the June and August 1994 of 
a breach in the standard of care, Dr. F. comments, taken as a 
whole, cannot be read as an implication that VA treatment or 
lack thereof in any way caused or hastened the veteran's 
death.  

The Board notes that it does appear that Dr. F. did not 
retract his opinion to the effect that VA did breach a 
standard of care by not obtaining follow-up diagnostic 
studies to rule out malignancy, which he has linked to an 
untimely delay in diagnosis and treatment of metastatic 
disease.  However, even if this was the case, Dr. F. did not 
provide any basis to conclude that the veteran's chance of 
survival or cure would have been better.  That is, Dr. F. did 
not establish by any clinical or statistical data that even 
had the veteran's metastatic lesion been diagnosed earlier 
and even treated earlier than it was, that the natural 
progress of the veteran's disease would have been slowed in 
any way.  

The Board obtained the opinion of an IME in order to 
specifically address these matters.  Following an exhaustive 
review of the veteran's medical history, the IME opined that 
that the outcome of the diagnosis of metastatic disease in 
the veteran would have been the same regardless of when he 
was diagnosed.  The IME explained that this was due to the 
natural history of metastatic non-small cell lung cancer.  He 
pointed out that there is no way to determine if the 
veteran's survival would have been better or longer, or even 
worse and shorter in length, had the lesion been detected 
earlier.  

The IME indicated that while the delay in the diagnosis of 
metastatic disease by VA personnel was unreasonable, he did 
not think it hastened the veteran's death given the natural 
history of this disease.  The IME concluded that the 
veteran's death did not appear to be due to the result of the 
VA's treatment of lack of it, but due to the natural 
progression of the cancer.

The IME also provided statistical data in support of his 
opinion, pointing out that the 1-year survival of patients 
with resected stage II non-small cell lung cancer is 60% -65% 
with a 5-year survival of approximately 30%.  He also added 
that metastatic lung cancer is incurable and the median 
survival of patients from the time of diagnosis of metastatic 
disease is 7-10 months with the best available palliative 
chemotherapy and approximately six months without 
chemotherapy.

Similar statistics were also provided in the January 1995 VA 
memorandum opinion in which it was pointed out that in spite 
of current diagnostic techniques, occult metastases during 
surgical resection were to be expected in more than 50 
percent of the patients overall and in 30 percent of the 
patients classified as stage 1 and 2.  It was stated that 
these occult metastases usually became clinically evident 
with 10 months after surgery.  The memorandum indicated that 
the veteran did develop a metastatic disease to the body of 
C2, which was documented on a CT scan dated on September 5, 
1994, about 10 months after his surgical treatment for lung 
cancer.  In essence, although the Board has placed little 
weight on the conclusion contained in the January 1995 VA 
memorandum that there was no fault or lack of skill on the 
part of VA medical personnel, the statistics cited therein 
are congruent with those provided by the IME and indicate, in 
essence, that the course of the veteran's lung cancer, 
including metastasis, is about what one would expect to find 
in similar cases.  Put another way, the statistics and the 
opinion of the IME support the proposition that there was 
little that VA personnel could do, good or bad, to alter the 
course of the veteran's terminal illness.

Under 38 C.F.R. § 3.358(c)(3) (1996), compensation is 
precluded where disability or death (1) is not causally 
related to VA hospitalization or medical or surgical 
treatment, or (2) is merely coincidental with the VA 
hospitalization or medical or surgical treatment, or (3) is 
the continuance or natural progress of diseases or injuries 
for which VA hospitalization or medical or surgical treatment 
was authorized.  

The greater weight of the evidence in this case indicates 
that the veteran's lung cancer, which was initially 
identified by VA in September 1993, metastasized to the 
cervical spine and ultimately caused the veteran's death.  
The preponderance of the medical evidence demonstrates that 
the veteran's death resulted from the continuance or natural 
progress of disease for which VA medical treatment was 
authorized and was not caused or hastened by any action or 
inaction on the part of VA, including VA's failure to timely 
identify the metastatic lesion.  

The 1999 opinion of the IME, which was obtained by the Board 
specifically to address this question, supports these 
conclusions.  As previously indicated, that conclusion was 
fully explained by the IME and was supported by clinical and 
statistical data.  

In contrast, the opinions of Dr. F. seem to suggest that but 
for the failure of VA to obtain further studies, the chance 
of survival or cure may have been better if the cancer and/or 
the metastasis had been detected at an earlier date.  
However, Dr. F. provided no firm basis for those conclusions.  
The Board observes that the Court has held that medical 
opinions which are speculative, general or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

Since Dr. F. specifically stated in a January 1995 opinion 
that he would make no comment would be made concerning 
treatment and the chance of survival or cure, indicating that 
this matter was best discussed by other experts, the Board 
sought such expert medical opinion.  The IME, although 
agreeing that the metastatic lesion should have been detected 
earlier, did not indicate that earlier detection and 
treatment would have had any effect on the veteran's 
survival.  The Board finds Dr. F.'s statement less probative 
than the opinion of the IME, which was supported with 
clinical and statistical data to the effect that the 
veteran's life expectancy was about what was to be expected 
under the circumstances.  

The only other evidence of record which was presented in 
support of the claim consists of the appellant's contentions 
and statements to the effect that the veteran's death was 
caused or hastened by VA's failure to diagnose lung cancer on 
a timely basis.  However, it is well-established that the 
appellant, as a layperson, is not qualified to render medical 
opinions regarding such matters, and her opinion is therefore 
entitled to no weight.  Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Board notes that no specific contentions have been 
directed at other aspects of the veteran's care.  
Specifically, there is no contention that the veteran's lung 
cancer should have been detected by VA prior to March 1992 
and there is no contention that the treatment modalities used 
by VA once lung cancer and, later, metastasis were detected 
were faulty.  The Board further believes that these areas 
have been adequately covered by the IME opinion, which found 
no lack of proper care in these aspects of management of the 
veteran's illness.

Additional comments

Dr. F.'s correspondence referred to "pain and suffering" 
possibly experienced by the veteran due to a breach of the 
standard of care by VA medical personnel.  Setting aside the 
question of whether the veteran did in fact experience 
additional pain and suffering due to delayed diagnosis of the 
metastatic lesion of the cervical spine,  the concept of 
"pain and suffering" is found in tort law  but not in the 
context of 38 U.S.C.A. § 1151.  Cf. Sweitzer v. Brown, 5 Vet. 
App. 503, 506 (1993).  

Moreover, the Court has stated:  "It is not within the 
Court's power to award such traditional tort damages as 
reimbursement for expenses or compensation for 'pain and 
suffering.'.  See, e.g., Mason v. Brown, 8 Vet. App. 44, 59 
(1995) (Court cannot award punitive damages); Schleis v. 
Principi, 3 Vet. App. 415, 418 (1992) (Court not permitted to 
take equitable considerations into account)."  Bagwell v. 
Brown, 9 Vet. App. 337, 338 (1996).  So it is with the Board.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  

Finally, the Board would be remiss in not stating that by 
this decision it does not in any way mean to convey that it 
believes that the standard of care demonstrated in this case 
by VA medical personnel was exemplary.  The evidence of 
record does appear to indicate that there may have been an 
unwarranted delay in identifying the metastatic lesion.  
However, as discussed above, the Board has in essence 
concluded, based on the medical evidence of record, that such 
delay was not a factor in the veteran's demise, which was due 
to the overwhelming nature of his disease.

Conclusion

In summary, after review of all of the evidence of record, 
and for the reasons and bases stated above, the Board finds 
that the weight of the evidence preponderates against the 
appellant's claim.  That is, the weight of the evidence is 
against the proposition that there is a causal connection 
between VA treatment, or lack thereof, and the onset and/or 
progression of the veteran's adenocarcinoma and his eventual 
death.  See Gardner, supra.  Accordingly, the claim of 
entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for the cause of the veteran's death is denied.


ORDER

Entitlement to compensation for the veteran's death under the 
provisions of 38 U.S.C.A. § 1151 is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
  The veteran's death certificate indicates that the veteran died of an acute myocardial infarction due to 
adenocarcinoma.  The medical evidence does not indicate, and appellant does not contend, that anything but 
adenocarcinoma was in fact the cause of the veteran's death.  
   The IME opinion indicates that such quality of life issues are impossible to determine and even Dr. F. 
referred to "any pain and suffering", which suggests that he also could not determine whether such additional 
pain and suffering due to VA actions was present in this case.
  See, e.g., Neal v. Derwinski, 2 Vet. App. 296, 298-9 (1992).


